774 F.2d 1163
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Irving Radol, et al., Plaintiffs,Alfred V. Tjarks, Plaintiff-Appellant, (83-3643)Frances Armstrong, Emma Weber, John Fedor, Jr.,Plaintiffs-Appellants (No. 83-3644 and 83-3670)v.W. Bruce Thomas, et al., Defendants-Appellees.
Nos. 83-3643, 83-3644, 83-3670
United States Court of Appeals, Sixth Circuit.
9/26/85

S.D.Ohio, 556 F.Supp. 586
APPEAL DISMISSED
ORDER
BEFORE:  MERRITT and KENNEDY, Circuit Judges, and PECK, Senior Circuit Judge.


1
Upon consideration of the motions filed by the appellees in each of the above-captioned cases to dismiss the appeals; and


2
Further considering the responses of the respective appellants opposing those motions;


3
The court finds the motions to be well taken; it is therefore


4
ORDERED that each of these be, and they hereby are, dismissed.